Opinion by
Henderson, J.,
This is an appeal from a judgment of the Common Pleas, No. 4, Philadelphia, refusing a judgment for want of a sufficient answer in an action of replevin. We do not regard the case as so clear that it was the duty of the court to make the .plaintiff’s rule absolute. There is denial of ownership by the plaintiff and averment of ownership and continued possession by L. E. Watson Company up to the time when the latter executed the lease to John Knapp through whom the intervening defendant claims. There is a denial of knowledge as to the existence of the lease marked “Exhibit A” under which the plaintiff claims. There is the important averment that the title of the deponent comes from L. E. Watson Company, the owners of the machine by whom it was leased to the deponent’s ancestor. The principle announced in Clow v. Wood, 5 S. & R. 277; White v. Gunn, 205 Pa. 229; and Bank v. Penn Motor Co., 235 Pa. 194, may have an application to the case, if the plaintiffs after an alleged purchase of the machine from L. E. Watson Company permitted it to remain in the possession of the seller and that company while so retaining possession sold or leased it to Knapp who acquired valuable rights with respect thereto. The evidence in the case may have an important bearing on the question of title. There is an express assertion that Watson Company were the owners and in possession of the machine at the very time Knapp leased, and the facts seem to be sufficiently set forth to raise the question, suggested in the affidavits.
*390As between the plaintiff and the intervening defendant we are not convinced that a family arrangement among the heirs of John Knapp, deceased, might not vest in the appellee a standing which would give him the right to defend the action of replevin. He has at least averred title in another than the plaintiff and the latter must recover on the strength of his own title.
The appeal is dismissed and the judgment affirmed at the cost of the appellant.